NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

FRED L. FREDRICK-BEY,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3165

Petition for Review of the Merit Systems Protection
Board in case no. DC0752110799-I-1.

ON MOTION

ORDER

The United States Department of Defense moves to
recaption to designate the Merit Systems Protection
Board ("Board") as the respondent.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Fredrick-Bey’s petition for lack of jurisdic-

FRED FREDRICK-BEY V. MSPB 2

tion. Thus, the Board is the proper respondent in this
petition for revieW.

Accordingly,
IT Is ORDERED THAT:

The motion is granted The revised official caption is
reflected above. The Board should calculate its brief due
date from the date of this order.

FoR THE CoURT

 

 2 3  /s/ Jan Horbal
Date J an Horbaly
Clerk

cc: Douglas G. Edelschick, Esq.
Calvin MorroW, Esq.

Fred L. Fredrick-Bey 03

$25 AUG 23 ZU1Z
JAN HORBALY
CI.ERK